OPINION OF TÍIE MAJORITY OF THE COURT BY
HARTWELL, J.
If the contract does not exempt the steamship company from paying storage on goods like these, of course it exempts no one therefrom. The contract gives the company the exclusive use of the wharf and warehouse for steamship purposes, with the sole object therein specified of encouraging steam navigation, and not sailing vessels. It reserves the right to charge storage for merchandise “which shall not be the subject of steamship transportation.” We think it is evident that this right is reserved to the Minister of the Interior, and is not granted to the company, since the expressed object of the contract is to grant privileges for steamship purposes, and there is nothing which leads us to infer that the company was to have free storage of packet goods with the right of charging others therefor.
The only question then is, whether goods sent on packets are exempt from charges by reason of the shipper’s intention to ship by steamer. The words, “merchandise which shall not be the subject of steamship transportation” may mean, goods not susceptible of this mode of conveyance, goods not intended to be so conveyed, and goods not conveyed by steamers. The first construction makes no goods liable and is at once dismissed. The second construction is open to the objections that the shipper’s intention concerning the goods cannot be ascertained until he ships them, and may often be changed. Goods for packet may be stored for months, and *500finally, shipped by steamer. If such goods were exempt from charges during all of such time, this would open the warehouse free to all who at any time intend to ship by steamer. On the whole, we do not think this construction reasonably can be presumed to have been contemplated by the parties. The construction we place on the contract is, that it gives the company free use of the wharf and storehouse for its steamers and for goods shipped thereon, and that it permits the Minister of the Interior to charge all persons, agents of the company or not, for storage of other goods. We think this view is consistent with the main object expressed in the contract.
The exceptions are sustained and a new trial is ordered.